FILED
                               NOT FOR PUBLICATION                                     NOV 05 2010

                                                                                  MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                               U .S. C O U R T OF APPE ALS




                                FOR THE NINTH CIRCUIT



 RAYMOND TAKHSH,                                        No. 06-73809
 SHERVINA TAKHSH,
                                                        Agency Nos. A76-369-012, A76-
               Petitioners,                             369-011

   v.
                                                        MEMORANDUM *
 ERIC H. HOLDER, Jr., Attorney General,


               Respondent.




                       On Petition for Review from Orders of the
                            Board of Immigration Appeals

                              Submitted November 3, 2010 **
                                San Francisco, California

Before: RYMER and ALARCON, Circuit Judges, and TRAGER, *** District

Judge.



         *
              This disposition is not appropriate for publication and is not precedent except as
provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously finds this case suitable for decision without oral
argument. See Fed. R. App. P. 34(a)(2).
         ***
               The Honorable David G. Trager, Senior United States District Judge for the
Eastern District of New York, sitting by designation.
      Ramond Takhsh and his sister Shervina Takhsh petition for review of the

decision of the Board of Immigration Appeals ("BIA") denying them withholding

of removal to the United Kingdom. We have jurisdiction pursuant to 8 U.S.C.

§ 1252. We deny their petition.

      In their petition for review, petitioners claim that the exclusion of

dependents from derivative status for withholding of removal is unconstitutional.

Specifically, petitioners argue that Congress' decision to provide derivative relief to

the dependents of asylum recipients but not to the dependents of withholding of

removal recipients violates equal protection. Aside from the lack of merit in this

argument, petitioners do not have standing to raise this claim because a favorable

ruling from this court would not redress petitioners' removability to the United

Kingdom.

      To meet the requirements for constitutional standing, a party must

demonstrate, among other factors, a likelihood that a favorable decision will

redress the injury. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992).

Even assuming that this court found that the lack of derivative withholding of

removal violates equal protection, petitioners' removability to the United Kingdom

would still not be redressed. Notably, withholding of removal is a country-

specific remedy and only forbids removal to the country of persecution. See


                                           2
Immigration and Nationality Act § 241(b)(3)(A); 8 U.S.C. § 1231(b)(3)(A); see

also I.N.S. v. Aguirre-Aguirre, 526 U.S. 415, 419 (1999). Here, petitioners'

parents were granted withholding of removal specifically to Iran, and not to the

United Kingdom. Petitioners, however, are requesting withholding of removal to

the United Kingdom, and in fact concede that, as citizens of the United Kingdom,

there is no threat that they will be sent to Iran or that they will suffer persecution if

removed to the United Kingdom. Thus, even if petitioners were granted the same

withholding of removal as their parents, that is, to Iran, they would still be

removable to the United Kingdom. Therefore, because petitioners fail to show that

a favorable decision on this issue would have any bearing on their removability to

the United Kingdom, they lack standing to bring their equal protection claim.

      Petitioners also argue that the I-589, the application for asylum and

withholding of removal, violates due process because the I-589, which combines

both types of claims into a single form, misled petitioners into believing that

derivative relief was available for withholding of removal even though such relief

is only available for asylum. To succeed in a due process claim, an alien must

show, inter alia, "that the outcome of the proceeding may have been affected by the

alleged violation." Colmenar v. INS, 210 F.3d 967, 971 (9th Cir. 2000).

Petitioners cannot show any such prejudice because even if they had filed


                                            3
individual applications they still would not have been eligible for withholding of

removal to the United Kingdom. Specifically, petitioners do not allege any

persecution in the United Kingdom. As such, their petition is denied.

      PETITION FOR REVIEW DENIED.




                                          4